844 F.2d 789
Unpublished DispositionNOTICE: Sixth Circuit Rule 24(c) states that citation of unpublished dispositions is disfavored except for establishing res judicata, estoppel, or the law of the case and requires service of copies of cited unpublished dispositions of the Sixth Circuit.
No. 87-2017.

Donald D. SLAUGHTER, Petitioner-Appellant,v.UNITED STATES of America, Respondent-Appellee.
United States Court of Appeals, Sixth Circuit.
April 12, 1988.
Before WELLFORD and DAVID A. NELSON, Circuit Judges, and JOHN W. PECK, Senior Circuit Judge.

ORDER

1
This case has been referred to a panel of the court pursuant to Rule 9(a), Rules of the Sixth Circuit.  Upon examination of the record and the briefs, the panel unanimously agrees that oral argument is not needed.  Fed.R.App.P. 34(a).


2
This pro se federal prisoner seeks appointment of counsel in his appeal from the district court's judgment dismissing his petition for a writ of habeas corpus filed pursuant to 28 U.S.C. Sec. 2255.  Seeking to attack his convictions obtained by his plea of guilty to two counts of mail fraud, petitioner argued that unfulfilled promises by the United States attorney as well as ineffective assistance of counsel rendered his plea involuntary.


3
Upon consideration of the record and particularly the sentencing colloquy, we hereby deny petitioner's motion for appointment of counsel and affirm the judgment of the district court for the reasons set forth in the memorandum opinion and order of that court filed September 30, 1987.  Rule 9(b)(5), Rules of the Sixth Circuit.